Citation Nr: 1500821	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists of the Veteran's paper claims file and electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was not present until more than one year following his discharge from active service, and it is not related to his active service.

2.  The Veteran's right shoulder disability was not present until more than one year following his discharge from active service, and it is not related to his active service.

CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The Veteran's left shoulder disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's March 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in October 2009 and August 2010 to determine the etiology of his right and left shoulder disabilities.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  The Board acknowledges that in November 2010, the Veteran alleged that the August 2010 left shoulder examination was inadequate and requested a new examination.  However, for the reasons discussed above, the Board finds both examinations and resulting opinions adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Shoulder Disability 

Factual Background

The Veteran contends that service connection is warranted for a left shoulder disability because his current left shoulder disability is due to an injury during airborne training.

Service treatment records reveal that the Veteran was treated several times for left shoulder complaints during service.  In June 1993, he reported left shoulder pain from a recent injury.  He was diagnosed with first degree acromioclavicular (AC) joint separation and was prescribed Motrin.  

A month later, the Veteran was again seen for left shoulder pain.  A radiologic report at the time showed no evidence of AC joint separation.  In August 1993, he sought treatment again for left shoulder pain and was seen by a physical therapist.

Two months later, the Veteran complained of constant left shoulder pain that was interfering with day-to-day activities.  A physician diagnosed second degree AC joint separation.  Another radiologic report at that time revealed widening of the left AC joint measuring approximately 10 millimeters, compared to approximately 5 millimeters on the right.  There was no elevation of the inferior aspect of the distal left clavicle with or without weight bearing.   

The Veteran noted on his report of medical history at his May 1994 separation examination that he had experienced swollen or painful joints and a painful shoulder or elbow.  He explained that he had separated the AC muscle from his shoulder in airborne school.  The examiner noted that the Veteran had shoulder pain and second degree AC separation.  However, the examination report indicates that his upper extremities and musculoskeletal system were found to be normal on clinical evaluation.  

In a post-service March 2001 private medical treatment record, a physician noted that the Veteran had left shoulder pain from jump school.

The Veteran was afforded a VA examination in October 2009.  He reported that his left shoulder condition began around 1991 when he was doing practice jumps in airborne school and fell onto his left shoulder.  He took Tylenol for swelling and pain.  He eventually saw a physician for continued symptoms and was told he had AC joint separation.  Since the onset of his left shoulder condition, he had continued to have problems with his shoulder and had just taken pain medication for it over the years.  

X-rays conducted at the time of the VA examination were normal.  The examiner diagnosed a left shoulder strain and opined that it was less likely than not a continuation of the left shoulder condition treated during military service.  The examiner reasoned that while there were multiple notes in 1993 about the Veteran's left shoulder, as well as imaging noting some widening of the left AC joint, there was other imaging with weights indicating that there was no AC separation.  Also, the physical examination upon separation and the current imaging of the left shoulder were both normal.  There was a note in March 2001 that mentioned left shoulder pain from jump school, but no other notes since service about the left shoulder.  Because of this lack of repeated notes between 1993 and the present time to indicate chronic problems with the left shoulder, the records seemed to indicate that the left shoulder improved after 1993.  Additionally, there was no definite sign of a current left AC separation, and no other exam or diagnosis of a left shoulder condition at that time.  

The Veteran reported to a private physician in March 2010 that he had experienced low grade left shoulder pain since his in-service injury.  The physician diagnosed the Veteran with AC joint arthrosis and probable bicipital tendonitis.  In April 2010, he opined that the AC joint arthrosis was a direct result of the Veteran's reported injury that occurred in Army Parachute School in 1993 wherein he sustained an AC joint separation.  The arthrosis developed subsequent to the AC disruption which occurred at that time.  This probably also contributed to the biceps tendonitis as well.  

The Veteran was afforded a second VA examination in August 2010.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's diagnosed left shoulder AC joint arthrosis was not caused by, a result of,  or aggravated by the left shoulder condition in service.  The examiner again reasoned that while there were multiple notes in 1993 about the Veteran's left shoulder, as well as imaging at the time stating there was some widening of the left AC joint, there was other imaging revealing that there was no AC separation.  AC separation was mentioned at the separation physical in 1994, but the physical exam was normal.  Imaging of the shoulder was also normal in 2009.  There were some notes from March 2001 that mentioned left shoulder pain from jump school, but no other notes since service about the left shoulder, and no exam or diagnosis of a left shoulder condition at that time.  Therefore, the records seemed to indicate that the left shoulder improved after 1993, since there were no repeated notes between 1993 and the present time to indicate chronic problems with the left shoulder and no continuity of care for 17 years.  The current left shoulder arthrosis was most likely due to aging, genetic predisposition, and possibly the Veteran's history of weight lifting, and not the in-service injury.

Analysis

The Board acknowledges that the Veteran had a diagnosis of left shoulder AC joint separation in service and has a current diagnosis of left shoulder arthrosis.  However, the Board finds that his current left shoulder disability is unrelated to service.

The Veteran's service treatment records reveal that he was treated several times for a left shoulder condition and was diagnosed with second degree AC joint separation.  An August 1993 radiologic report showed a normal shoulder, while an October 1993 radiologic report showed a widening AC joint.  Upon separation from service, the examining physician noted the diagnosis of second degree AC separation.  However, the physical examination at that time was normal.  The next complaint of a left shoulder condition did not occur until 2001, seven years after separation from service, when the Veteran informed a physician that he had shoulder pain from jump school.  No examination or diagnosis was provided at that time.

Both VA medical opinions are unfavorable to the Veteran's claim.  An X-ray conducted at the time of the October 2009 examination showed a normal left shoulder.  The examiner diagnosed a left shoulder strain but opined that it was less likely than not a continuation of the left shoulder condition treated during military service.  The examiner reasoned that while there were multiple notes in 1993 about the Veteran's left shoulder, as well as imaging noting some widening of the left AC joint, there was other imaging with weights indicating that there was no AC separation.  Also, the physical examination upon separation and the current imaging of the left shoulder were both normal.  Because there was only one note between 1993 and the present time regarding the left shoulder, the records seemed to indicate that the left shoulder improved after 1993.  Additionally, there was no definite sign of a current left AC separation.  

Similarly, in August 2010, the VA examiner opined that the Veteran's left shoulder AC joint arthrosis was not caused by, a result of, or aggravated by the Veteran's left shoulder condition in service.  The examiner again emphasized that the Veteran's left shoulder appeared normal upon separation from service and in 2009 and that, other than one notation in 2001, there was no continuity of care for 17 years.  The examiner added that the Veteran's current left shoulder arthrosis was most likely due to aging, genetic predisposition, and possibly the Veteran's history of weight lifting, and not the in-service injury. 

The Board acknowledges that the Veteran's private physician opined in April 2010 that his AC joint arthrosis was a direct result of his reported injury that occurred in Army Parachute School in 1993 wherein he sustained an AC separation.  The physician concluded that the arthrosis developed subsequent to the AC disruption which occurred at that time and that this probably contributed to the biceps tendonitis as well.  However, the Board finds the August 2010 VA examiner's opinion regarding the Veteran's left shoulder AC joint arthrosis more probative than the other, as the VA examiner reviewed the Veteran's claims file and provided an adequate rationale for her opinion.  In contrast, there is no indication that the private physician reviewed the Veteran's claims file, and he simply concluded that the arthrosis was related to service because it developed subsequent to the Veteran's in-service injury. 

The Board has also considered the Veteran's lay statements regarding the continuity of his left shoulder pain since service and his belief that his current condition is related to service.  While the Veteran is competent to testify as to left shoulder pain, as a lay person, he is not competent to provide a diagnosis or an opinion linking his disability to his in-service injury.  As discussed above, imaging revealed a normal left shoulder as recently as 2009, and the preponderance of the medical evidence shows that his current disability is not related to service.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a left shoulder disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Right Shoulder Disability 

Factual Background

The Veteran contends service connection is warranted for a right shoulder disability because it began during service.

The Veteran's service treatment records reveal that in June 1993, he complained of having right shoulder pain for six days.  He felt a tear when reaching and hyperextending his shoulder.  The physician diagnosed right bicipital tendonitis and prescribed the use of heat.  The Veteran again complained of right shoulder pain a month later.  A radiologic study showed that the right shoulder was within normal limits and that there was no evidence of AC joint separation.  Another radiologic study in October 1993 showed that there was widening of the left AC joint measuring approximately 10 millimeters in width as compared to approximately 5 millimeters on the right.  

The Veteran noted on his report of medical history at his May 1994 separation examination that he had experienced swollen or painful joints and a painful shoulder or elbow.  However, he explained that he had AC separation of his left, not right, shoulder.  The examination report indicates that his upper extremities and musculoskeletal system were found to be normal on clinical evaluation.  

The Veteran was afforded a VA examination in October 2009.  He reported that his right shoulder condition began in the 1980s and that he noticed a gradual onset of pain with physical training.  He sought treatment for it and was given pain medication.  He continued to have constant pain with his shoulder but sought no treatment or evaluation.  He was told he may have some type of arthritis of his shoulders.   

X-rays conducted at the time of examination were normal.  The examiner diagnosed a right shoulder strain and opined that it was not a continuation of the right shoulder condition treated during military service.  The only treatment of the right shoulder during service was in June 1993 when the Veteran was diagnosed with bicipital tendonitis.  There were no notes that mentioned any problems with the right shoulder since then.  The current imaging of the right shoulder was normal.  Therefore, no chronic disorder had been established with the right shoulder during or since service.  

Analysis

The Board acknowledges that the Veteran had a diagnosis of right shoulder bicipital tendonitis in service and has a current diagnosis of a right shoulder strain.  However, the Board finds that his current right shoulder disability is unrelated to service.

The Veteran's service treatment records indicate that the Veteran did complain of right shoulder pain in service in June 1993 and received a diagnosis of bicipital tendonitis.  When he again complained of shoulder pain a month later, a radiologic study showed that his right shoulder was within normal limits and that there was no evidence of AC joint separation.  Additionally, although the Veteran noted on his report of medical history at his separation examination that he had experienced swollen or painful joints and a painful shoulder or elbow, he explained that he had AC separation of his left, not right, shoulder.  Furthermore, the examination report indicates that his upper extremities and musculoskeletal system were found to be normal on clinical evaluation.  

The VA examiner's opinion is also unfavorable to the Veteran's claim.  X-rays conducted at the time of examination were normal.  The examiner diagnosed a right shoulder strain and opined that it was not a continuation of the right shoulder condition treated during military service.  The examiner reasoned that the only treatment of the right shoulder during service was in June 1993 when the Veteran was diagnosed with bicipital tendonitis.  There were no notes that mentioned any problems with the right shoulder since then, and the current imaging of the right shoulder was normal.  Therefore, no chronic disorder had been established with the right shoulder during or since the time or service.  

The Board has also considered the Veteran's lay statements regarding the continuity of his right shoulder pain since service and his belief that his current condition is related to service.  While the Veteran is competent to testify as to right shoulder pain, as a lay person, he is not competent to provide a diagnosis or an opinion linking his disability to his in-service injury.  As discussed above, the radiologic reports during service and at the time of the VA examination reveal a normal right shoulder, and the preponderance of the medical evidence shows that his current disability is not related to service.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a right shoulder disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.


REMAND

The Veteran contends that service connection is warranted for a low back disability because it is due to an injury sustained during service.  

In an October 2009 VA examination, the Veteran reported that he injured his back in 1991 and that it had bothered him ever since.  He complained of constant pain.  He eventually sought treatment in 1998 and was diagnosed with a herniated disc.  

The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine and disc herniation.  The examiner opined that the low back conditions were less likely than not a continuation of the back conditions treated during military service.  She referred to in-service treatment of the lower back in 1974, 1982, 1983, and 1984, but determined that they were acute muscular symptoms that presumably resolved since there was no regular follow-up after each one.  Additionally, the May 1994 separation examination report mentions back pain, but no diagnosis was given and the physical examination was normal.  There was no mention of any disc disease of the low back until 1998.  Therefore, there was less evidence to suggest a continual chronic low back disorder that started in the military and continued to the current time.

The VA examiner's opinion is inadequate for two reasons.  First, she failed to take into account a service treatment record from October 1985 documenting additional treatment for low back pain.  Also, the examiner did not consider the Veteran's lay statements, including those regarding the continuity of symptomatology during and after service.  Therefore, an addendum opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

 2.  Then, the RO or the AMC should obtain an addendum opinion from the October 2009 VA examiner regarding the Veteran's low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's low back disability began during service or is otherwise etiologically related to service.
 
For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian and should take into account his statements regarding his back pain since service.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, she should explain why.  

If the October 2009 examiner is not available, all pertinent evidence of record must be made available to another qualified examiner who should be requested to review the record and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


